           Case 2:18-cv-01593-GMN-NJK Document 48 Filed 06/15/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     SHANNON CARTER,
 7                                                         Case No. 2:18-cv-01593-GMN-NJK
            Plaintiff,
 8                                                                       ORDER
     v.
 9                                                                   [Docket No. 47]
     DR. BRYAN, et al.,
10
            Defendants.
11
12         Pending before the Court is Defendants’ unopposed status report.           Docket No. 47.
13 Defendants submit that, after conferring with Plaintiff by telephone on June 8, 2021, the parties
14 determined that it would be productive to engage in further settlement discussions. Id. at 2.
15         For the reasons stated in the status report, the Court ORDERS that, no later than July 15,
16 2021, the parties must file either a stipulation of dismissal or an amended joint proposed discovery
17 plan.
18         IT IS SO ORDERED.
19         Dated: June 15, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
